EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Trycera Financial, Inc. (the "Company") for the six months ended June 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ray A. Smith, Chief Executive Officer of the Company, certify, pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 24, 2014 /s/ Ray A. Smith Chief Executive Officer
